Citation Nr: 1746870	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-48 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 1988 administrative decision finding that the injuries sustained by the Veteran during service in July 1986 were the result of his own misconduct and not in the line of duty.  

2.  Whether the injuries sustained by the Veteran during service in July 1986 were the result of his own misconduct and not in the line of duty.  

3.  Entitlement to service connection for traumatic brain injury (TBI), to include memory loss, to include whether new and material evidence has been received to reopen a previously denied claim.  

4.  Entitlement to service connection for ulnar nerve palsy, to include whether new and material evidence has been received to reopen a previously denied claim.  

5.  Entitlement to service connection for radial/median nerve palsy, to include whether new and material evidence has been received to reopen a previously denied claim.   

6.  Entitlement to service connection for residuals of right hip fracture, to include whether new and material evidence has been received to reopen a previously denied claim.   

7.  Entitlement to service connection for residuals of right ankle fracture, to include whether new and material evidence has been received to reopen a previously denied claim.   

8.  Entitlement to service connection for residuals of right femur fracture, to include whether new and material evidence has been received to reopen a previously denied claim.   

9.  Entitlement to service connection for residuals of right arm fracture, to include artery collapse to include whether new and material evidence has been received to reopen a previously denied claim.   


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to June 1987.  He received an honorable discharge.  

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference. 

In April 2011 and March 2016, the Board remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  

In August 2017, the Veteran's representative reiterated the Veteran's desire to withdraw a previous request for a Board hearing.  

In June 2015, the RO sent the Veteran a statement of the case (SOC) adjudicating the issue of whether there was CUE motion in a March 1988 administrative decision.  As the Veteran's current representative noted in a May 2016 brief, that SOC was not mailed to him even though he was the representative of record at that time.  Notwithstanding this procedural defect, the representative filed a VA Form 9 with the May 2016 brief, which indicates actual knowledge of the SOC.  Sellers v. Shinseki, 25 Vet. App. 265 (2012).  Under these circumstances, the Board finds that any question as to the timeliness of the VA Form 9 is waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The issue of whether to reopen the administrative decision involving whether the injuries sustained by the Veteran during service in July 1986 were the result of his own misconduct and not in the line of duty is included in the scope of this claim as it underlies the basis for each of the service connection claims.  The Board finds that new and material evidence has been received sufficient to reopen the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  

The issues of service connection for TBI, ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, residuals of right ankle fracture, and residuals of right femur fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The March 1988 administrative decision finding that the injuries sustained by the Veteran during service in July 1986 were the result of his own misconduct and not in the line of duty, was not the result of clear and unmistakable error.  

2.  The injuries sustained during a motor vehicle accident in July 1986 were not the proximate cause of his alcohol use.  

3.  The factual foundation since the March 1988 decision to deny the claims of service connection for TBI, ulnar nerve palsy; radial/median nerve palsy; residuals of right hip fracture; residuals of right ankle fracture; residuals of right femur fracture; residuals of right arm fracture, to include artery collapse, warrants reopening of those claims.  

4.  The Veteran has residuals of a right arm fracture suffered during a motor vehicle accident during service in July 1986, currently manifested by residual humeral fracture deformity with occluded right brachial artery bypass graft with diminished perfusion distally, and involving numbness and pain in the right hand.  


CONCLUSIONS OF LAW

1.  The March 1988 administrative decision finding that the injuries sustained by the Veteran during service in July 1986 were the result of his own misconduct and not in the line of duty, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2015); 38 C.F.R. §§ 3.104, 3.105(a) (2015). 

2.  Injuries sustained by the Veteran during service in July 1986 were not the result of his own misconduct and were in the line of duty.  38 U.S.C.A. §  105 (West 2014); 38 C.F.R. §§ 3.1, 3.301 (2016).  

3.  The claim of service connection for TBI is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

4.  The claim of service connection for ulnar nerve palsy is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

5.  The claim of service connection for radial/median nerve palsy is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

6.  The claim of service connection for residuals of right hip fracture is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

7.  The claim of service connection for residuals of right ankle fracture is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

8.  The claim of service connection for residuals of right femur fracture is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

9.  The claim of service connection for residuals of right arm fracture, to include artery collapse, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2016).

10.  Residuals of a right arm fracture, currently manifested by residual humeral fracture deformity with occluded right brachial artery bypass graft with diminished perfusion distally, and involving numbness and pain in the right hand, were incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  CUE

The Veteran maintains that there was CUE in the March 1988 administrative decision finding that the injuries he sustained during service in July 1986 were the result of his own misconduct and not in the line of duty.  

In that decision, the RO concluded that, in view of the lack of evidence to contraindicate the Service Department's Line of Duty decision, that by becoming intoxicated and getting into a car that was being driven by a person whom he knew was intoxicated the Veteran intentionally performed an act that was likely to result in serious injury with wanton and reckless disregard of its probable consequences.  Therefore, the injuries sustained by the Veteran on July 8 1986, were found to be the result of his own misconduct and not in the line of duty.  As a result of this decision, the RO found that no compensation benefits were payable by VA for disabilities which resulting from this accident.  

As set forth in his October 2014 notice of disagreement (NOD), his representative argues that there was CUE in this decision because (1) the willful misconduct standard was misapplied where the Veteran was not the driver of the car, and (2) the proximate cause standard was misapplied.   

A.  Applicable Law

CUE

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am.  Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1)either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2)the outcome would have been manifestly different if the error had not been made; and (3)the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994)(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Examples of situations that are not considered clear and unmistakable error include (1) a changed diagnosis-a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) duty to assist-a failure to fulfill the duty to assist.; (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated; and (e) a change in interpretation-clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Moreover, it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a disagreement with how VA evaluated the facts is inadequate to find clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.  

Willful Misconduct

At the time of the March 1988 administrative decision, the following law, as relevant, applied.

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct.  38 CFR 3.301(a) (1988).  

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105.  

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Veterans Administration unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (1988).

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action (malum in se or malum prohibitum).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (1988).   

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results approximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 CFR 3.301(b)(2) (1988).    

B.  Discussion

In this case, the Board finds that the March 1988 administrative decision was not the result of CUE.  

The Veteran's service records show that he was involved in a motor vehicle accident (MVA) in July 1986.  The facts surrounding this MVA begin when he bought alcohol that day.  He and a friend consumed this alcohol.  Next, he and the same friend went to a club where they consumed more alcohol.  The friend then borrowed a car to drive to the next town to eat.  The Veteran was a passenger in the car.  Shortly after leaving the military installation, the car, while traveling at a high rate of speed, left the road and crashed, during which it appears to have rolled and hit a telephone pole.  Both the Veteran and the driver were ejected from the car.  The driver died as a result of the crash.  The Veteran survived and was eventually discharged due to the injuries sustained.  Blood alcohol tests at the time of the accident showed that both the Veteran and the driver exceeded the legal limit of intoxication.  

The March 1988 administrative decision concluded that, in view of the lack of evidence to contraindicate the Service Department's Line of Duty decision, that by becoming intoxicated and getting into a car that was being driven by a person whom he knew was intoxicated the Veteran intentionally performed an act that was likely to result in serious injury with wanton and reckless disregard of its probable consequences.  Therefore, the injuries sustained by the Veteran on July 8 1986, were found to be the result of his own misconduct and not in the line of duty.  As a result of this decision, the RO found that no compensation benefits were payable by VA for disabilities which resulting from this accident.  

As set forth in his October 2014 notice of disagreement (NOD), his representative argues that there was CUE in this decision because (1) the willful misconduct standard was misapplied where the Veteran was not the driver of the car, and (2) the proximate cause standard was misapplied.   The representative explained that VA had the burden of showing that the Veteran's conduct was the proximate cause of his injuries in order to support its denial and failed to meet its burden by improperly applying the proximate cause.  In support of this argument, the representative cited 1MR, Part III Subpart v Chapter 1 Section D; Shyface v Secretary of Health & Human Svs, 165 F.3d 1344, 1352 (Fed Cir. 1999); and the Restatement (Second) of Torts §§ 430 cmt d and 433 cmt d (1965).  

The Board disagrees.  The representative cites the M21-MR in support of his argument.  However, the representative is citing the current version of the M21.  In order to find CUE, the Veteran must show that the RO misapplied the statutory and regulatory provisions that were in effect at the time of the March 1988 administrative decision.  The current version of the M21 does inform this question for two reasons.  First, the M21 does not constitute statutory or regulatory provisions.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  Thus, any misapplication of the M21 cannot constitute CUE.  Second, the Veteran did not cite the version in effect in 1988.  

Similarly, the case law cited by the Veteran was issued more than 10 years after the March 1988 decision was made.  An appellate court's subsequent interpretation of a law cannot be used to support a CUE motion, because any interpretation would not change what the law was understood to mean at the time of the original decision.  Lamb v. Peake, 22 Vet. App. 227, 234-35 (2008).  On this basis, the representative's arguments do not establish that there was CUE in the March 1988 administrative decision.  

Even were the M21-1 sections and cited case law contemporaneous to the March 1988 administrative decision, the representative's arguments amount to no more than a disagreement as to how the facts were weighed.  The Veteran now contends that the facts should have been construed differently.  

According to the representative's October 2014 NOD, he appears to be arguing that the Veteran's intoxication could not have been misconduct because he did not undertake a task for which he was unqualified, physically and mentally, because of the intoxication.  Also, according to the representative's reasoning, the Veteran's intoxication was not a proximate cause of the injuries because his actions were not a substantial factor in bringing about the harm, and it was incorrect to infer that the harm would not have occurred but for his intoxication.  

Ultimately, it was the prerogative of the RO, as the factfinder in March 1988, to interpret the evidence and draw reasonable inferences from it.  See Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  The RO interpreted the evidence to find that the Veteran's actions were willful misconduct.  In granting the claim herein below, the Board now agrees with the Veteran that his actions during service were not wilfull misconduct.  Thus, reasonable minds may disagree as to whether the Veteran's actions were willful misconduct.  However, this disagreement does not establish a clear and unmistakable error in the March 1988 administrative decision.  Stated simply, the RO had the correct law before it and the correct facts.  These facts are not so unequivocal in establishing that the outcome should have been different.  See King v. Shinseki, 26 Vet. App. 433, 441, 442 (2014).

Accordingly, the Veteran has not established that there was CUE in the March 1988 decision.  Accordingly, the motion to reverse or revise the decision on the basis of CUE is denied.  

II.  Line of Duty

As explained in the Introduction section herein above, the Board has reopened the issue of whether the determination regarding whether his actions during service were the result of willful misconduct.

The Board finds that the Veteran's actions were not the result of willful misconduct as it is the Board's current view that the Veteran's intoxication did not result approximately and immediately in his injuries.  

On that day, the Veteran's intoxication likely impaired his judgment as shown by his decision to get into a car being driven by someone who was likewise intoxicated.  However, it was the driver's actions, specifically his intoxication and impaired driving, that led approximately and immediately in the Veteran's injuries.  The evidence shows that the Veteran's actions on that day did not cause the driver's intoxication.  It is true that the Veteran bought the alcohol that the driver initially consumed.  However, the driver went on to consume more alcohol.  It is not clear when the driver became intoxicated.  In either event, although the Veteran bought some of the alcohol that the driver consumed, the driver's intoxication alone cannot be considered willful misconduct.  See 38 C.F.R. § 3.301(b)(2).  

Furthermore, the evidence does not indicate that the Veteran caused the driver to borrow a car and/or then drive that car at a high rate of speed at the time of the accident.  It is these actions that approximately and immediately resulted in the Veteran's injuries and not the Veteran's intoxication.  The Veteran's intoxication in this chain of causal events is too remote from the injury to conclude that his intoxication resulted approximately and immediately in his injuries.  

Because the Veteran's intoxication did not approximately and immediately result in his injuries, his injuries are deemed to have been incurred in the line of duty not as a result of willful misconduct.  The appeal to this extent is granted.  

III.  New and Material Evidence 

The Veteran is petitioning to reopen prior claims of service connection for TBI; ulnar nerve palsy; radial/median nerve palsy; residuals of right hip fracture; residuals of right ankle fracture; residuals of right femur fracture; residuals of right arm fracture, to include artery collapse.  

As to these latter claims, the Board finds that they must now be reopened.  He filed an original claim of service connection for these conditions in March 1987.  In March 1988, the RO issued its decision that the Veteran's injuries were not incurred in the line of duty.  The Veteran was initially sent notice of this decision in March 1988.  A clarification letter was sent later in March 1988 explaining that the first letter mistakenly advised him that his claim had been disallowed because the disabilities were not permanent in nature.  This clarification letter informed him that the claims had, in fact, been denied because it was determined that the injuries sustained in the automobile accident during service were the result of his own misconduct and not in the line of duty.  

The Veteran did not appeal the RO's determination.  The Board herein above, however, finds that the Veteran's injuries during service were not willful misconduct.  As this materially alters the factual foundation of the appeal, the Board finds that the claims should be reopened.  See 38 C.F.R. § 3.156(a).  The appeals, to this extent, are granted.  

IV.  Service Connection 

The Veteran is seeking service connection for residuals of right arm fracture, to include artery collapse.  

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

Here, the Board finds that service connection is warranted for residuals of right arm fracture, to include artery collapse.

As indicated, the Veteran was involved in a MVA during service in July 1986.  He suffered a fracture of the right arm, which involved comminuted, humerus with tear of brachial artery, median and ulnar nerve.  While hospitalized, he underwent rodding of the humeral fracture and, eventually, removal of Enders pins from right humerus and repair of rotator cuff.  He also underwent resection repair of the right brachial artery with interposed venous graft.

More recently, in October 1998, the Veteran presented to an emergency room with complaints of a three day history of numbness and tingling in the right lateral hand (thumb/pointer/middle fingers).  His prior history was noted with no recent trauma indicated.  The following month, November 2008, he underwent a VA Neurology consultation.  It was noted that his in-service humerus injury had healed eventually without surgery, but had significant deformity.  The impression was status post right humeral fracture 22 years prior with apparent disruption of vascular system requiring vessel transplant.  It was also found that he appeared to have developed collateral circulation, but no clear explanation was found for the intermittent sensory disruption of the right arm.  The neurologist suggested that the Veteran speak with a service officer "to file claim for this."

At the time of the November 2008 Neurology consultation, the Veteran had reported being recently evaluated by a private (non-VA) vascular surgeon, who did an ultrasound of his arm and told him that a major blood vessel in his arm was collapsed.  The VA neurologist requested these records.  On follow-up in December 2008, the VA neurologist review the records, which showed occluded right brachial artery bypass graft with diminished perfusion distally, normal arterial study of the left upper extremity.  The neurologist concluded that the symptoms of numbness and pain in the right hand were attributable to the arterial occlusion.  The neurologist commented that "[e]ven if they cannot assist him, this certainly strengthens his claim for service connected disability in regards to the initial injury and its long term sequelae."  

More recently, a VA X-ray in February 2013 again showed a humerus with severe residual fracture deformity about the humeral shaft.  

This evidence establishes a diagnosis of residual humeral fracture deformity with occluded right brachial artery bypass graft with diminished perfusion distally, with symptoms involving numbness and pain in the right hand, which resulted from the injury sustained in the MVA during service in July 1986.  Accordingly, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly, the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  


ORDER

A March 1988 administrative decision finding that the injuries sustained by the Veteran during service in July 1986 were the result of his own misconduct and not in the line of duty, being clearly and unmistakably erroneous, is reopened.  

Injuries sustained by the Veteran during service in July 1986 were not the result of his own misconduct and were in the line of duty.  

As new and material evidence has been received to reopen the claim of service connection for TBI, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for ulnar nerve palsy, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for radial/median nerve palsy, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for residuals of right hip fracture, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for residuals of right ankle fracture, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for residuals of right femur fracture, the appeal to this extent is allowed, subject to further action as discussed herein below.

As new and material evidence has been received to reopen the claim of service connection for residuals of right arm fracture.

Service connection for residuals of right arm fracture, currently manifested by residual humeral fracture deformity with occluded right brachial artery bypass graft with diminished perfusion distally, and involving numbness and pain in the right hand, is granted.   


REMAND

The Board has reviewed the remaining issues involving service connection for TBI, ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, residuals of right ankle fracture, and residuals of right femur fracture, and has found that further evidentiary development is warranted before a final decision may be reached.

Specifically, the Board finds that a VA examination is needed to determine if the Veteran has any ongoing residuals of the MVA during service in July 1986.  The claimed conditions are clearly noted in the Veteran's service treatment records (STRs) as resulting from the MVA.  The remaining evidence, however, does not show if he suffers current residuals.  For instance, as it pertains to the ulnar nerve palsy, a hospital record from November 1986 indicates that his condition involved "resolution of ulnar nerve palsy."  Similarly, the current records, such as in August 2013, note his history of MVA in the context of complaints of headaches.  However, a nexus is not specifically drawn.  Thus, at present, this evidence is not adequate to fully evaluate what, if any, of the Veteran's current symptoms are attributable to the injuries during service.  Accordingly, a VA examination is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed TBI, ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, residuals of right ankle fracture, and residuals of right femur fracture conditions.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant as it pertains to a TBI, ulnar nerve palsy, radial/median nerve palsy, residuals of right hip fracture, residuals of right ankle fracture, and residuals of right femur fracture conditions.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the diagnosis is causally related to the Veteran's MVA during service in July 1986?  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


